Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The instant application having Application No. 16/875,789 of KOTULA for “Continuous Production Line Reject System and Method” filed on May 15, 2020 which preliminary amendments were filed on October 07, 2020 and May 20, 2021 has been examined.

Claims 3-5, 7, 10-12, 18 and 22-33 are pending.

Drawings
Drawings Figures 1-5 submitted May 15, 2020 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 15, 2020 is being considered by the examiner.

Double Patenting Rejection  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 

Claims 3-5, 7, 10-12, 18 and 22-33 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,657,775 B1. The difference between patented claims 1-20 and the pending claims 3-5, 7, 10-12, 18 and 22-33 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented claims 1-20 anticipate the claimed limitations of the instant application’s claims 3-5, 7, 10-12, 18 and 22-33, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 16/875,789:
U.S. Patent No. 10,657,775 B1:

Claim 22: A system for monitoring a plurality of items traveling on a continuously moving conveyor line of a conveyor system, the system comprising: an inspection subsystem for inspecting each item of a plurality of items traveling on a main path of the continuously moving conveyor line, the inspection subsystem comprising at least one sensor for 

Claim 1: A system comprising: a continuous production line comprising a first conveyor path and a second conveyor path; a data repository configured to store data for a plurality of electronic keys, wherein each key of the plurality of electronic keys is associated with at least one level of a plurality of levels of authority associated with configuring the continuous 


In view of the above, since the subject matters recited in the claims 3-5, 7, 10-12, 18 and 22-33 of the instant application was fully disclosed in and covered by claims 1-20 of U.S. Patent No. 10,657,775 B1, allowing the claims 3-5, 7, 10-12, 18 and 22-33 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact have been patented.

Claims 3-5, 7, 10-12, 18 and 22-33 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,360,773 B2. The difference between patented claims 1-20 and the pending claims 3-5, 7, 10-12, 18 and 22-33 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented claims 1-20 anticipate the claimed limitations of the instant application’s claims 3-5, 7, 10-12, 18 and 22-33, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 16/875,789:
U.S. Patent No. 10,360,773 B2:

Claim 22: A system for monitoring a plurality of items traveling on a continuously moving conveyor line of a conveyor system, the system comprising: an inspection subsystem for inspecting each item of a plurality of items traveling on a main path of the continuously moving conveyor line, the inspection subsystem comprising at least one sensor for detecting each item of the plurality of items; at least one controller configured to monitor the plurality of items traveling on the conveyor line, wherein monitoring comprises, for each item of the plurality of items, receiving information scanned by a first sensor of the at least one sensor, and evaluating the information in view of preconfigured criterion and, wherein 

Claim 1: A system comprising: a continuous production line comprising a primary conveyor path and a secondary conveyor path; a data repository configured to store data for a plurality of electronic keys, wherein each of the plurality of electronic keys is associated with at least one product of a plurality of products for processing on the continuous production line; a first scanner configured to detect key information associated with a respective key of the plurality of electronic keys, wherein the respective key is presented to the first scanner and responsive to the detecting, transmit the key information; at least one second scanner configured to scan each item of a plurality of items as the plurality of items moves along the primary 


In view of the above, since the subject matters recited in the claims 3-5, 7, 10-12, 18 and 22-33 of the instant application was fully disclosed in and covered by claims 1-20 of U.S. Patent No. 10,360,773 B2, allowing the claims 3-5, 7, 10-12, 18 and 22-33 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact have been patented.


Claims 3-5, 7, 10-12, 18 and 22-33 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,077,051 B2. The difference between patented claims 1-25 and the pending claims 3-5, 7, 10-12, 18 and 22-33 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented claims 1-25 anticipate the claimed limitations of the instant application’s claims 3-5, 7, 10-12, 18 and 22-33, thus, they are not patentably distinct from each other as set forth in the table herein below:
 
Pending App. No. 16/875,789:
U.S. Patent No. 8,077,051 B2:

Claim 22: A system for monitoring a plurality of items traveling on a continuously moving conveyor line of a conveyor system, the system comprising: an inspection subsystem for inspecting each item of a plurality of items traveling on a main path of the continuously moving conveyor line, the inspection subsystem comprising at least one sensor for detecting each item of the plurality of items; at least one controller configured to monitor the plurality of items traveling on the conveyor line, wherein monitoring comprises, for each item of the plurality of 

Claim 1: A fail-to-safe fault detection system, comprising: a) a sensor system to monitor containers as said containers move along a production line, said containers having machine-readable indicia thereon, the sensor system being operative to: read said indicia and compare data encoded therein with reference data stored in the sensor system or to apply an algorithm to the encoded data, determine whether the encoded data is associated with a match condition, said match condition reflecting that the encoded data is associated with predetermined properties or characteristics; 


In view of the above, since the subject matters recited in the claims 3-5, 7, 10-12, 18 and 22-33 of the instant application was fully disclosed in and covered by claims 1-25 of U.S. Patent No. 8,077,051 B2, allowing the claims 3-5, 7, 10-12, 18 and 22-33 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.
Claims 3-5, 7, 10-12, 18 and 22-33 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 7,983,779 B2. The difference between patented claims 1-33 and the pending claims 3-5, 7, 10-12, 18 and 22-33 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented claims 1-33 anticipate the claimed limitations of the instant application’s claims 3-5, 7, 10-12, 18 and 22-33, thus, they are not patentably distinct from each other as set forth in the table herein below:
 
Pending App. No. 16/875,789:
U.S. Patent No. 7,983,779 B2:

Claim 22: A system for monitoring a plurality of items traveling on a continuously moving conveyor line of a conveyor system, the system comprising: an inspection subsystem for inspecting each item of a plurality of items traveling on a main path of the continuously moving conveyor line, the inspection subsystem comprising at least one sensor for detecting each item of the plurality of items; at least one controller configured to monitor the plurality of items traveling on 

Claim 1: A fail-to-safe fault detection system, comprising: a) a sensor system to monitor a container as said container moves along a continuous production line, said container having machine readable indicia thereon, wherein the sensor system comprises at least two first sensors to detect said container when said container moves along the production line past the sensor system, and at least one second sensor separate from the at least two first sensors and the sensor system activates 


In view of the above, since the subject matters recited in the claims 3-5, 7, 10-12, 18 and 22-33 of the instant application was fully disclosed in and covered by claims 1-33 of U.S. Patent No. 7,983,779 B2, allowing the claims 3-5, 7, 10-12, 18 and 22-33 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are to show the state of art.
U.S. Publication No. 2003/0176942 A1 of SLEEP et al, discloses an automated container filling system, including a container input station and a container filling station, the improvement comprising: fill control means for controlling the container filling station to fill any of a plurality of containers with any of a plurality of medications, and a plurality of tag means each capable of containing medication order information, a respective one of said tag means associated with each respective container for conveying respective order information for the respective container to said fill control means, said fill control means operating in response to said respective order information from said respective tag means by controlling the container filling station to fill the respective container associated with said respective tag means with a respective medication prescribed in the respective order. 
U.S. Patent No. 3,529,169 to RICHARD et al, discloses an apparatus for inspecting the configuration of ware. Toward this end, ware, such as glassware, is advanced along a predetermined path and rotated about its vertical axis when the ware arrives at an inspection station. On one side of the path at the inspection station is positioned a suitable source of light, which is projected through the ware being rotated at the inspection station along an upwardly directed edge thereof. On the other side of the path and located at the inspection station is a vertically disposed array of light responsive devices. The light projected through the ware being rotated is cast in the 
U.S. Patent No. 3,955,179 to PLANKE, discloses an apparatus for the automatic pattern recognition of empty bottles by the use of shadow images of the bottles to detect the respective characteristic dimensions of each type of bottle, of the type having an optical device including a light source positioned to direct light to a photo-electric sensing unit, and transport means for transporting bottles across the path of said light;  the improvement wherein said sensing unit comprises a plurality of photo-electric sensing devices positioned to detect the occurrence of determined characteristics of a bottle passing across said path of light, said apparatus further comprising a registration device, said registration device comprising programming means for assigning different values to data corresponding to different bottle characteristics, means applying the 
U.S. Patent No. 4,604,704 to EAVES et al, discloses a conveyor system, apparatus for randomly receiving product from a longitudinally extending supply conveyor in rows and conveying the product to a selected one of a plurality of work stations by way of a plurality of transversely extending branch conveyor means, each branch conveyor means, comprising: first conveyor means extending transverse to said longitudinally extending supply conveyor for simultaneously receiving a plurality of products from said supply conveyor, a row at a time, and conveying them in a predetermined orientation with respect to one another and with random spacing therebetween; second conveyor means disposed downstream from said first conveyor means and electronically feedback coupled to sense the speed of operation of said selected one of said plurality of work stations for accumulating and partially backlogging said products as they are conveyed along said second conveyor means; and third conveyor means disposed downstream from said second conveyor means and coupled to said selected one of said plurality of work stations for separating each of said products from one another by a predetermined spacing and correctively adjusting said spacing so as to synchronize the position of products spaced on said third conveyor means with a fourth conveyor means of the type having a plurality of spaced-apart 
U.S. Patent No. 6,370,447 to MIYAZAKI, discloses a conveyance system comprising: a conveyor assembly including a first conveyor unit and a second conveyor unit arranged after the first conveyor unit, each conveyor unit being provided with a plurality of motorized rollers each having a rotary drum and a motor for rotating the rotary drum, and a plurality of free rollers arranged between two adjacent motorized rollers, the motorized rollers being driven to convey items from the first conveyor unit to the second conveyor unit; a conveyance controller having a communication master function; a sensor provided at a position corresponding to each of the plurality of motorized rollers in each of the first and second conveyor units for detecting presence or absence of an item; a first communication slave unit provided in a position corresponding to the first conveyor unit and be able to communicate with the conveyance controller in serial transmission; a second communication slave unit provided in a position corresponding to the second conveyor unit and be able to communicate with conveyance controller in serial transmission; and a transmitting/receiving device for rendering communications between each sensor and the corresponding communication slave unit and communications between each motorized roller and the corresponding communication slave unit to transmit a drive signal for the corresponding motorized roller to the corresponding communication slave unit and receive a detection signal of the corresponding sensor; wherein the conveyance controller includes: a receiver for cyclically receiving respective detection 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 







	/SISAY YACOB/						September 27, 2021           Primary Examiner, Art Unit 2685